On Rehearing.
In the statement of the case made in the original opinion it was said: "(Over $400,000.00 was paid by lessee to the lessor in royalties)." In their motion for rehearing appellees complain of this statement. It was not necessary but wholly immaterial to any question discussed in the opinion. Since it is objected to it is withdrawn.
In the original opinion only two members of the court concurred in the holding that the instrument in question conveyed all the oil and not only seven-eighths. Upon a re-examination of that question, Judge Leslie has come to question if our holding on that point is not in conflict with Reynolds v. McMan Oil  Gas Co. (Tex.Com.App.) 11 S.W.2d 778, and prefers to rest our judgment wholly upon the other ground discussed. It is therefore to be understood that what was said in the opinion on the particular question is to be regarded as an expression of the writer's individual views and not that of the court.
We are all agreed that the case is ruled by the decision in Magnolia Petroleum Co. v. Connellee (Tex.Com.App.) 11 S.W.2d 158, and that the motion for rehearing should be overruled.
  It is accordingly so ordered. *Page 921